Dismissed and Opinion Filed September 11, 2015.




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-15-01016-CR

                           KARL SCHOENWALDER, Appellant

                                               V.

                             THE STATE OF TEXAS, Appellee

                      On Appeal from the 397th Judicial District Court
                                  Grayson County, Texas
                              Trial Court Cause No. 065584

                              MEMORANDUM OPINION
                           Before Justices Lang, Evans, and Whitehill

       Appellant has filed a motion to dismiss the appeal. Appellant’s counsel has approved the

motion. The Court GRANTS the motion and ORDERS that the appeal be DISMISSED and this

decision be certified below for observance. See TEX. R. APP. P. 42.2(a).


                                                      PER CURIAM

Do Not Publish
TEX. R. APP. P. 47
151016F.U05
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                       JUDGMENT

KARL SCHOENWALDER, Appellant                         On Appeal from the 397th Judicial District
                                                     Court, Grayson County, Texas
No. 05-15-01016-CR        V.                         Trial Court Cause No. 065584.
                                                     Opinion delivered per curiam before Justices
THE STATE OF TEXAS, Appellee                         Lang, Evans, and Whitehill.

       Based on the Court’s opinion of this date, we DISMISS the appeal.


Judgment entered this 11th day of September, 2015.